Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SOLID ELECTROLYTE MATERIAL AND BATTERY

Examiner: Adam Arciero	SN: 16/911,609	Art Unit: 1727          June 16, 2022

DETAILED ACTION
The Application filed on June 25, 2020 has been received. Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (Ternary Halides of the A3MX6-Type VI [1]; as found in IDS dated June 25, 2020) in view of Tomita et al. (Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx).
As to Claims 1-3, Bohnsack et al. discloses a lithium ion mobility material, comprising Li3YBr6 (reads on the claimed solid electrolyte material) (pg. 1354-1355, Tables 2 and 4). Bohnsack does not specifically disclose wherein the solid electrolyte material comprises Cl or the claimed peaks.
However, Tomita et al. teaches of a solid electrolyte material comprising Li3InBr6-xClx (pg. 867, Introduction, first column). The prior arts are analogous to each other because both teach of solid electrolyte materials for lithium ion mobility/conductivity and the indium of Bohnsack and the yttrium of Tomita are both rare-earth elements. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the material of Bohnsack to substitute Cl for some Br and add some indium because Tomita teaches that the diffusion rate can be improved (pg. 870, paragraph 4, Conclusions). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the same claimed peaks given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.
As to Claims 4-5, the materials of Bohnsack and Tomita each comprise a monoclinic crystal structure (Table 2 of Bohnsack and pg. 1354; and pg. 868, 3.1, X-ray diffraction of Tomita). In addition, it is the position of the Office that the material of modified Bohnsack will intrinsically have the claimed anion arrangement of a hexagonal close-packed structure and wherein the solid electrolyte material has a P3/m1 space group given that the structure and materials of the prior arts and the claimed invention are the same. See MPEP 2112.01.
As to Claim 6, Tomita teaches wherein the solid electrolyte material is useful in lithium ion batteries, which intrinsically comprises the claimed electrodes an electrolyte layer (pg. 867, paragraph 1, Introduction, first column). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727